SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

637
CAF 16-00340
PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


IN THE MATTER OF DANYEL J. AND JOHN J.
-----------------------------------------------
JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                                   ORDER
LEEANN K.-G., RESPONDENT-APPELLANT,
AND ALAN J., RESPONDENT.


CARA A. WALDMAN, FAIRPORT, FOR RESPONDENT-APPELLANT.

MICHAEL WERNER, WATERTOWN, FOR PETITIONER-RESPONDENT.

MELISSA L. KOFFS, ATTORNEY FOR THE CHILDREN, CHAUMONT.


     Appeal from an order of the Family Court, Jefferson County
(Eugene J. Langone, Jr., J.), entered February 23, 2016 in a
proceeding pursuant to Family Court Act article 10. The order, among
other things, adjudged that respondent Leeann K.-G. neglected the
subject children.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    April 28, 2017                        Frances E. Cafarell
                                                  Clerk of the Court